Exhibit 10.1
(APOLLO GROUP LOGO) [p18467p1846701.gif]
August 23, 2010
Mr. Sean Martin
Dear Sean,
On behalf of the Apollo Group, Inc. It is a pleasure to extend to you this offer
for the position of SVP, General Counsel. In this role, you will report directly
to me, Co-Chief Executive Officer. You will also have a dotted line to Greg
Cappelli; our other Co-Chief Executive Officer. Your target start date will be
September 20, 2010 and your principal work location will be in Apollo’s Chicago
corporate offices. You will also be required from time to time to work at
Apollo’s corporate offices in Phoenix in performing the duties and
responsibilities of your position. As compensation for your services, you will
receive the following:

     
Base Salary
  $435,000 Annual Base Salary payable in accordance with Apollo’s standard
payroll practices and pay dates in effect for other salaried employees.
 
   
Annual Incentive
Bonus
  Participation in the Incentive Bonus program with a target of 75% of your base
salary per full fiscal year. Your actual bonus each year will depend upon
Apollo’s attainment of pre-established performance goals and your individual
performance and may range from 0% to 200% of your target bonus.
 
   
Signing Cash Bonus
  $263,000 paid as a lump sum, less applicable State and Federal tax
withholding. This cash payment is intended to offset your annual bonus at above
target performance under your current employers plan, pro-rata for the year.
Such payment will be made within 7 business days following your start date.
 
   
Long-Term Incentive
  You will receive a pro-rata grant as part of the FY 2011 equity award process.
Such pro-ration will be applied to your full year target grant-date value of
$1,000,000. This award will be delivered through a combination of Stock Options,
Restricted Stock Units and Performance Share Units as determined by the
Compensation Committee. The FY 2011 grant cycle began on July 6, 2010 and that
date will serve to pro-rate each of your awards based on your September 20, 2010
start date.
 
   
Make Whole Equity
  In addition to the annual equity award above, you will receive two make whole
equity grants with a total grant date fair value of $960,000 (the “Make-Whole
Awards”). One of these grants will be

 



--------------------------------------------------------------------------------



 



     
 
  in the form of Restricted Stock Units with a grant date value of $150,000 and
will vest upon your completion of six months of employment with Apollo. The
second grant will have a grant date value of $810,000 (this grant will be
allocated $480,000 to Stock Options and $330,000 to Restricted Stock Units) and
will vest in four successive equal annual installments over your first four
years of employment with Apollo.
 
   
Benefits
  Benefits commensurate with those provided to other employees at your level,
once you have completed the eligibility period of two months. Given this delay
in coverage, you will be reimbursed for 60 days of COBRA expenses.
 
   
Severance Plan
  As an Executive officer you will be eligible to participate in the Executive
Officer Severance Pay Plan. Under this plan, if you were terminated without
cause, you would be eligible for 18 months of salary continuation plus one times
your average bonus payout over the last three years (or such fewer number of
years of Apollo employment) preceding your termination date. Such severance pay
will be paid in accordance with the terms of the plan. You will also be entitled
to full vesting of your Make Whole Award plus limited pro-rata vesting of a
portion of your outstanding annual grants in accordance with the provisions of
the plan.
 
   
Relocation
  You will be eligible for Apollo’s Executive relocation package. Since you will
not be relocating until the end of the 2010-11 school year, Apollo will provide
you within 7 business days following your start date, a lump sum of $10,000 (net
of taxes) to cover approximately 20 trips home from Chicago or Phoenix. Apollo
will also reimburse you, on a monthly basis, for up to six months of temporary
housing in Chicago. As an exception to the Company’s relocation policy, Apollo
agrees to reimburse you up to $290,000 of loss on the sale of your home in
California. This loss will be calculated at the time of sale using the
difference of the HUD statement at the time of your purchase and the HUD
statement at the time of your sale. Travel to Phoenix will be treated as
business expense. (Executive relocation plan enclosed.)
 
   
Miscellaneous
  All of the foregoing equity awards are subject to approval by the Compensation
Committee. The Restricted Stock Units and Stock Option grants vest annually over
a period of four years (with the exception of $150,000 of Make Whole Equity
Restricted Stock Unit award which will vest upon your completion of 6 months of
employment with Apollo). The Stock Options will have an exercise price per share
equal to the closing selling price per share of Apollo Group Class A common
stock on the effective date of the grant and will have a maximum term of six
years from such date of grant, subject to earlier termination following your
cessation of employment. Performance Share Units vest over three years with
performance results measured at the end of the three year period. If approved,
the equity awards will be evidenced by Apollo’s standard equity award agreements
and will be subject to the terms and conditions of those agreements and the
equity award plans under which the awards are granted. To obtain reimbursement
of

 



--------------------------------------------------------------------------------



 



     
 
  any expense (or housing loss) to which you become entitled in accordance with
this offer letter, you must submit appropriate documentation evidencing that
expense (or housing loss) within 45 days after the day you incur that expense
(or housing loss). Apollo will reimburse you for all property documented
expenses (or housing loss) covered under this offer letter within 10 business
days after your submission of the appropriate documentation. In no event will
any expense (or housing loss) be reimbursed later than the last day of the
calendar year following the calendar year in which that expense (or housing
loss) is incurred, and you may not liquidate or exchange your right to
reimbursement for any other benefit or payment.

In summary, the Total Direct Compensation (pay received over an annual period at
target incentive bonus) and Additional Compensation for the package that is
being offered by Apollo Group, Inc. are as follows:

             
Total Direct Compensation (prior to pro-ration)
  Base Salary   $ 435,000  
 
  Annual Incentive Bonus     326,250  
 
  LTI     1,000,000  
 
         
 
           
 
  Total Direct Compensation   $ 1,761,250  
 
         
 
           
Additional Compensation
  Sign On Bonus   $ 263,000  
 
  Make Whole Award     960,000  
 
         
 
           
 
  Total Offer Value   $ 2,984,250  
 
         

Your employment with the Apollo Group, Inc. is contingent upon completion of a
standard Apollo background check, with results acceptable to Apollo, and will be
subject to all terms and conditions contained in current version of the Apollo
Employee Handbook. Should you have any questions concerning any part of this
offer please contact Fred Newton at 602-557-1703.
Congratulations Sean. We look forward to welcoming you to our team.
Regards,

     
/s/ Chas Edelstein
 
Chas Edelstein
   
Co-Chief Executive Officer
   

I accept the offer as presented.

         
/s/ Sean Martin
 
Sean Martin
      August 23, 2010
 
Date

 